In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of fact-finding and disposition of the Family Court, Kings County (Staton, J.), dated June 18, 2003, which after fact-finding and dispositional hearings, found that he permanently neglected the subject child, terminated his parental rights, and transferred custody and guardianship of the subject child jointly to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order is affirmed, without costs and disbursements.
Contrary to the father’s contention, the petitioner met its *518burden of establishing, by clear and convincing evidence, that despite its diligent efforts to encourage and strengthen the parental relationship, he permanently neglected his child by failing to plan for his future (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]; cf. Matter of Sheila G., 61 NY2d 368 [1984]).
The evidence supported the Family Court’s determination that termination of the father’s parental rights was in the best interests of the child (see Social Services Law § 384-b [1] [b]; Matter of Star Leslie W., supra at 147-148). Smith, J.P., H. Miller, Crane and Spolzino, JJ., concur.